Title: From George Washington to the Commissioners for the District of Columbia, 20 August 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen
Philadelphia Augt 20th 1793

This will be handed to you by Mr James Greenleaf, a native of Boston, who has resided for some years past in Amsterdam, and has lately been appointed Consul for the U.S. at that Place.
This Gentleman, I understand, has it in contemplation to make certain proposals to you for building a number of houses in the Federal City, provided he can have lots upon such terms & conditions as may correspond with his interest in the undertaking while it tends, at the same time, to promote the great object of the City. I am pursuaded, Gentlemen, that you will listen with attention and weigh with candour any proposals that may promise to promote the growth of the City in the degree that Mr Greenleaf’s undertaking upon the extensive scale that it has been represented to me, would do. But it will lay with yourselves to decide how far the state of your funds will justify your closing with any proposals that may not tend to give them an immediate increase.
It will undoubtedly be essential to Mr Greenleaf that you should be impressd with just ideas with regard to his means of insuring the punctual performance of any engagements he may enter into in with you (if you shd come upon any terms with him)—and he will therefore undoubtedly take measures to satisfy you on this head. He has been represented to me as a Gentleman of large property and having the command of much money in this Country & in Europe; but I can say nothing on this head from my own knowledge. Having had occasion to make enquiry respecting him before his appointment to the Office of Consul, the Accounts which I received were highly favorable to Mr Greenleaf—both the respectability of his connexions in this Country and in Holland (where he married)—and as to his own Character. and I have reason to believe, that if you can find it consistent with your duty to the public to attach Mr Greenleaf to the federal City, he will be a valuable acquisition. with great regard I am Gentlemen.

